Opinion of the Court
Per Curiam:
A divided board of review affirmed the accused's conviction by a special court-martial of four specifications ,of unauthorized absence, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. Since the record of trial indicated that the accused was represented by assistant defense counsel in the absence of appointed defense counsel, under circumstances substantially similar to those in United States v Nichelson, 18 USCMA 69, 39 CMR 69, then pending decision, we granted his petition for review. For the reasons set out in our opinion in Nichelson, we affirm the decision of the board of review.
Judge Darden did not participate in the decision in this case.